Title: To Benjamin Franklin from Matthew Ridley, 2 September 1782
From: Ridley, Matthew
To: Franklin, Benjamin


Monday Morning Sept. 2d. 1782.
Mr. Ridley has the honor to present his respects to Mr. Franklin.— The inclosed obligation was Sent Mr Ridley by Mr. Johnson for the purpose of procuring a Letter of Marque for a Vessel at Nantes— As Mr. Johnson is very pressing with Mr. Ridley to forward it, he will think himself obliged to Mr. Franklin if he will Send it to his Apartments so soon as possible.
Mr. Ridley sincerely hopes Mr. Franklin is better than when he had the Honor of Seeing him yesterday.

Mr. R left some Bills of Exchange for acceptance which he would be glad could be forwarded at same time.
